Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 1 of 8


RAJ V. ABHYANKER, California SBN 233284
Email: ​raj@legalforcelaw.com
WENSHENG MA, California SBN 299961
Email: ​vincent@legalforcelaw.com
LEGALFORCE RAPC WORLDWIDE, P.C.
1580 W. El Camino Real, Suite 10
Mountain View, CA 94040
Telephone: (650) 965-8731
Facsimile: (650) 989-2131

Attorneys for Plaintiff,
LegalForce RAPC Worldwide, P.C.,


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION


LEGALFORCE RAPC WORLDWIDE,                     Case No.: 3:18-cv-00043-MMC
P.C.;
                                               PLAINTIFF’S NOTICE OF MOTION AND
             Plaintiff,                        MOTION FOR SANCTIONS AND
                                               CONTEMPT
      v.
                                                Date:          August 22, 2019
CHRIS DEMASSA, DBA                              Time:          10:00 a.m.
TMEXPRESS.COM &                                 Dept.:         Courtroom A, 15th Floor
URGENTTRADEMARK.COM,                            Judge:         Hon. Thomas S. Hixon

             Defendant.




                                                   1
                Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                    Case No.: 3:18-cv-00043-MMC
 Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 2 of 8


                            NOTICE OF MOTION AND MOTION
TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
      PLEASE TAKE NOTICE that, on August 22, 2019 at 10:00 a.m., or as soon thereafter as
this matter may be heard in Courtroom A of the United States District Court for the Northern
District of California, located at 450 Golden Gate, San Francisco, California, Plaintiff
LegalForce RAPC Worldwide, P.C. (“RAPC”) will and hereby does move for sanctions and an
order holding Defendant Chris Demassa (“Demassa”) in contempt of court pursuant to Rule
37(b)(1) of the Federal Rules of Civil Procedure (“FRCP”) and Local Rule 37-4 of the Northern
District of California.
      This Motion is made on the grounds that (i) on May 23, 2019, this Court issued an Order
compelling Demassa to produce financial records to LegalForce’s outside counsel Bruno
Tarabichi within 30 days (i.e., by June 22, 2019); and (ii) Demassa has not produced such
documents and refused to do so.
      This motion is based on this Notice of Motion and Motion; the accompanying
Memorandum of Points and Authorities below; the accompanying declarations of Raj
Abhyanker, Wensheng Ma and Bruno Tarabichi, the accompanying Proposed Order, the
pleadings and papers on file in this action, any arguments of counsel at any hearing held by the
Court in connection with this Motion, and such further evidence that the Court may allow.
                    MEMORANDUM OF POINTS AND AUTHORITIES
I.    INTRODUCTION
      This Motion seeks sanctions against Demassa for his willful noncompliance with this
Court’s May 23, 2019 Order compelling Demassa to produce financial documents to
LegalForce’s outside counsel, Bruno Tarabichi, by June 22, 2019. After the Court issued its
Order, LegalForce promptly provided Mr. Tarabichi’s mailing address to Demassa, along with a
copy of the May 23, 2019 Order. In addition, Mr. Tarabichi contacted Demassa by telephone to
arrange for the production. Rather than agreeing to produce the ordered financial documents,
Demassa refused to produce any documents and has not produced any documents. Demassa’s
refusal is a direct violation of this Court’s May 23, 2019 Order and without any justification


                                                      2
                   Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                       Case No.: 3:18-cv-00043-MMC
Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 3 of 8


whatsoever. Left with no recourse other than seeking further relief from this Court, LegalForce
now moves for sanctions against Demassa and an order holding Demassa in civil contempt.
II.   RELEVANT BACKGROUND
      A.      This Court Issued an Order Compelling Demassa to Produce Financials
      On April 14, 2019, LegalForce filed a Motion to Compel against Demassa. ​See​ ECF No.
79. The Motion to Compel sought the production of miscellaneous financial documents in
response to Request for Production Nos. 8 and 10-14. ​Id​.
      On May 23, 2019, this Court granted in part LegalForce’s Motion to Compel. ​See​ ECF
No. 91. More specifically, the Court ordered the following:
              Accordingly, the Court ​ORDERS ​Demassa to produce documents that
              show how much revenue his business has earned, what his business
              expenses have been, and the profit his business earned from January 2014
              to the present. He must produce those documents to Tarabichi within 30
              days of this order. The Court ​ORDERS ​RAPC to provide Demassa with
              Tarabichi’s mailing address within 24 hours of this order.

See ​ECF No. 91, at 5:11-15.
      Because the Court issued its Order on May 23, 2019, DeMassa was required to produce
the financial documents no later than June 22, 2019.
       B.     LegalForce Promptly Complied with the Order by Providing Mr.
       Tarabichi’s Contact Information
      On May 23, 2019—the same day the Court issued its Order, LegalForce provided
Demassa with Mr. Tarabichi’s mailing address, as well as a courtesy copy of the Court’s Order.
See​ Declaration Of Wensheng Ma In Support Of Plaintiff’s Motion For Sanctions And
Contempt (“Ma Decl.”), ¶ 4, Ex. A. By providing Mr. Tarabichi’s address within 24 hours as
ordered by the Court, LegalForce had complied with all of its obligations under the Order. With
Mr. Tarabichi’s mailing address, Demassa was under an obligation to produce documents by
June 22, 2019 pursuant to the Court’s Order.
      C.      Demassa Refused to Produce Financial Documents
      On Friday, May 31, 2019, Mr. Tarabichi received a voice message from Demassa. ​See
Declaration Of Bruno Tarabichi In Support Of Plaintiff’s Motion For Sanctions And Contempt


                                                     3
                  Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                      Case No.: 3:18-cv-00043-MMC
    Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 4 of 8


    (“Tarabichi Decl.”), ¶ 2. In his voice message, Demassa acknowledged receiving Mr. Ma’s
    email regarding the financial documents and requested a call back. ​Id.​
           On Monday, June 3, 2019, Mr. Tarabichi returned Demassa’s phone call. ​Id​., at ¶ 3.
    During the call, Mr. Tarabichi explained to Demassa that he was LegalForce’s outside counsel
    and that his role in the case was limited to handling information and documents marked
    ATTORNEYS’ EYES ONLY that LegalForce’s in-house counsel are not otherwise permitted to
    view or possess. ​Id.​ Mr. Tarabichi also referred Demassa to the Court’s Order. Despite Mr.
    Tarabichi comporting himself professionally during the phone call, Demassa disparaged Mr.
    Tarabichi during the call, calling him a liar and refusing to produce the documents. ​Id.​ In fact,
    towards the end of the call, Demassa revealed that he had been secretly recording the telephone
    call between Mr. Tarabichi and himself without Mr. Tarabichi’s consent.1 ​Id​.
           After his phone call with Demassa, Mr. Tarabichi informed LegalForce’s counsel Mr.
    Abhyanker and Mr. Ma that Demassa refused to provide documents. This led to an email
    exchange between Mr. Abhyanker and Demassa. ​See ​Declaration Of Abhyanker In Support Of
    Motion For Sanctions And Contempt (“Abhyanker Decl.”), ¶ 3, Ex. A. As reflected in the email
    exchange, Demassa’s misunderstanding of the Court’s Order is evident. He wrongly claims that
    Mr. Tarabichi was required to be an accountant by the Court and that he is a LegalForce
    attorney. ​Id.​ In addition, Demassa falsely claimed that he had “already complained to the court
    about your & his misconduct.” ​Id​.
           There has been no additional correspondence or communication between the parties since
    June 4, 2019. Demassa failed to produce the ordered documents by the June 22, 2019 deadline
    ordered by the Court despite his full knowledge of the Court’s Order. Tarabichi Decl., ¶ 4.
    III.   ARGUMENT
           A.     Demassa should be sanctioned pursuant to FRCP 37 and Local Rule 37-4
           If a party disobeys a discovery order, FRCP 37(b)(2)(A) permits the other party to seek

1
  Given Demassa’s propensity to fabricate and mischaracterize his interactions with LegalForce’s
in-house counsel and Mr. Tarabichi, LegalForce respectfully requests that the Court consider
ordering all discovery meet and confers to be recorded so that the Court can listen to them if
future disputes necessitate it. In addition, both LegalForce and Mr. Tarabichi have grown weary
of Demassa’s false accusations.
                                                          4
                       Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                           Case No.: 3:18-cv-00043-MMC
Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 5 of 8


sanctions against the disobeying party. Specifically, FRCP 37(b)(2)(A) provides as follows:
                  (2) ​Sanctions Sought in the District Where the Action Is
                Pending.
                  (A) ​For Not Obeying a Discovery Order.​ If a party or a party's
                officer, director, or managing agent—or a witness designated
                under Rule 30(b)(6) or 31(a)(4)—fails to obey an order to provide
                or permit discovery, including an order under Rule 26(f), 35, or
                37(a), the court where the action is pending may issue further just
                orders. They may include the following:
                  (i) directing that the matters embraced in the order or other
                designated facts be taken as established for purposes of the action,
                as the prevailing party claims;
                  (ii) prohibiting the disobedient party from supporting or
                opposing designated claims or defenses, or from introducing
                designated matters in evidence;
                     (iii) striking pleadings in whole or in part;
                     (iv) staying further proceedings until the order is obeyed;
                     (v) dismissing the action or proceeding in whole or in part;
                     (vi) rendering a default judgment against the disobedient party;
                or
                  (vii) treating as contempt of court the failure to obey any order
                except an order to submit to a physical or mental examination.
See​ Fed. R. Civ. P. 37(b)(2)(A).
       One form of sanctions that is justified under FRCP 37(b)(2)(A) is coercive sanctions,
which is a ​sanction intended to coerce a party to comply with the court's orders and is
conditioned upon continued noncompliance. ​See​ ​Cuviello v. Field Entm’t, Inc.​, 2015 U.S. Dist.
LEXIS 24263, *9-10 (N.D. Cal. Feb. 27, 2015). In ​Cuviello,​ this Court issued the following
coercive sanctions: “To incent Cuviello to produce all material not yet produced—in unredacted
form—as soon as possible, this court imposes a daily sanction of $500 until the production is
made in full.” ​Id​.
       In the instant case, LegalForce respectfully requests that the Court enter coercive
sanctions against Demassa. As recounted in Section II above, this Court issued a discovery
Order on May 23, 2019 ordering Demassa to produce financial documents no later than June 22,


                                                          5
                       Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                           Case No.: 3:18-cv-00043-MMC
Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 6 of 8


2019. ​See​ ECF No. 91. LegalForce provided Demassa with the mailing address of its outside
counsel to permit Demassa to make the production in accordance with the Court’s Order.
Instead of producing the ordered financial documents, Demassa simply refused to produce any
documents. Accordingly, LegalForce requests that this Court impose a daily sanction in the
amount of $500 until Demassa produces the ordered financial documents in full.
      B.      As part of the sanctions, Demassa should be forced to pay LegalForce’s
      attorneys’ fees incurred in this discovery dispute
      In addition to the sanctions available under FRCP 37(b)(2)(A), FRCP 37(b)(2)(C)
requires a federal court to order the disobedient party to pay the moving party’s reasonable
expenses, including attorneys’ fees. ​See​ Fed. R. Civ. P. 37(b)(2)(A). In this regard, monetary
sanctions in the form of reasonable attorneys’ fees is appropriate when a party fails to obey a
discovery order. ​See, e.g.​, ​Ho v. Pinsukanjana,​ 2019 U.S. Dist. LEXIS 96296, *24 (N.D. Cal.
May 15, 2019) (awarding $12,275.25 in attorneys’ fees). Similarly, Local Rule 37-4 permits a
party to move for an award of attorneys’ fees and other sanctions when filing a motion for
sanctions under FRCP 37 for failing to obey a discovery order. ​See​ Local Rule 37-4.
      In the instant case, LegalForce should be awarded its attorneys’ fees incurred both in
seeking Demassa’s compliance with the Court’s Order, as well as its attorneys’ fees incurred in
filing the instant Motion for Sanctions. With regard to LegalForce’s original Motion to Compel,
LegalForce incurred ​$4,450​ in attorneys’ fees to prepare the moving papers, reply papers, and
attend and argue the hearing on the motion. ​See ​Ma Decl. ¶ 5; Abhyanker Decl. ¶ 5. With regard
to the instant Motion for Sanctions, LegalForce has incurred ​$1,750​ in attorneys’ fees to prepare
the moving papers. ​See ​Ma Decl.​ ¶​ 5; Tarabichi Decl. ¶ 5. This amounts to a total of ​$6,200​. Of
course, LegalForce will also incur additional attorneys’ fees in connection with preparing the
reply brief in support of the instant Motion for Sanctions and arguing this Motion at the hearing.
LegalForce will supplement its calculation of attorneys’ fees and provide it to the Court once all
such fees have been incurred.
      C.      Demassa should be held in civil contempt




                                                      6
                   Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                       Case No.: 3:18-cv-00043-MMC
    Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 7 of 8


           In addition to FRCP 37 sanctions, Demassa should be held in civil contempt.2 ​In order to
    hold a party in contempt, the Court must find, "based on clear and convincing evidence, that (1)
    the party violated a court order, (2) beyond substantial compliance, and (3) not based on a good
    faith and reasonable interpretation of the order." ​See Ho v. Pinsukanjana,​ 2019 U.S. Dist.
    LEXIS 96296, *28-29 (N.D. Cal. May 15, 2019) (holding Defendants in contempt); ​In re
    TFT-LCD Flat Panel Antitrust Litig.​, 289 FRD 548, 554 (N.D. Cal. 2013) (holding objectors in
    contempt for disobeying discovery order).​ “Sanctions for civil contempt may be imposed to
    coerce obedience to a court order, or to compensate the party pursuing the contempt action for
    injuries resulting from the contemptuous behavior,​ ​or both.” ​Gen. Signal Corp. v. Donallco,
    Inc.,​ 787 F. 2d 1376, 1379-80 (9th Cir. 1986). Coercive sanctions should be designed to bring
    about the desired result and to reflect the character and magnitude of harm if that result is not
    achieved. ​Id.
           This case warrants holding Demassa in civil contempt. LegalForce has shown by clear
    and convincing evidence that (1) Demassa violated the May 23, 2019 Order, (2) Demassa did
    not substantially comply with the Order, as he simply refused to produce the financial
    documents, and (3) Demassa’s violation of the Order is not based on any good faith and
    reasonable interpretation of the Order. Demassa’s behavior and willful violation of the Order is
    contemptious. It is necessary to hold him in civil contempt in order to bring about this
    compliance with this Court’s May 23, 2019 Order, as well as any future orders this Court may
    issue. As such, LegalForce respectfully requests that Demassa be held in civil contempt.
    IV.    CONCLUSION
           For all the foregoing reasons, LegalForce respectfully request that this Court grant
    LegalForce’s Motion for Sanctions and Contempt and award LegalForce the relief set forth in
    the accompanying Proposed Order.
           Respectfully submitted,




2
  LegalForce leaves it to the Court’s discretion to consider whether Demassa should also be held
in criminal contempt for his willful disobedience of this Court’s Order.
                                                          7
                       Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                           Case No.: 3:18-cv-00043-MMC
Case 3:18-cv-00043-MMC Document 99 Filed 07/17/19 Page 8 of 8




Dated: July 17, 2019                              LEGALFORCE RAPC WORLDWIDE P.C.

                                                  /s/ Raj Abhyanker
                                                  Raj Abhyanker
                                                  Attorney for Plaintiff:
                                                  LegalForce RAPC Worldwide P.C.




                                                    8
                 Plaintiff’s Notice Of Motion And Motion For Sanctions And Contempt
                                     Case No.: 3:18-cv-00043-MMC
